DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2018 and 09/27/2019 were filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more:
Claim 1 and similar Claims 10 and 19 respectively recite the language of “identifying, by one or more computer processors, a transaction in a transaction processing system; generating, by the one or more computer processors, an identifier value for the transaction based on a concatenation of a unique sequence value and an identifier offset value; and processing, by the one or more computer processors, the transaction by using the identifier value as a database primary key in a database of the transaction processing system”  The claims recite the limitation of “identifying a transaction in a transaction processing system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying a transaction in a transaction processing system” at high level of generality, in the context of this claim encompasses the user manually access information.  Similarly, the limitations of “generating an identifier value” and “processing the transaction”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “generating an identifier value” and “processing the transaction” in the context of this claim encompasses the user manually access information.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – one or more computer processors to perform the identifying, generating and processing steps such that it amounts no more than mere instructions to apply the exception using a generic computer module.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.


Claims 2-9, 11-18 and 20 are respectively dependent of Claim 1 and similar Claims 10 and 19:
Claim 2 and similar Claims 11 and 20 respectively recite “determining, by the one or more computer processors, whether any identifier offset value is associated with the transaction; and responsive to a determination that a first identifier offset value is associated with the transaction, generating, by the one or more computer processors, the identifier value based on a concatenation of the unique sequence value and the first identifier offset value”. The claim language provides only further access information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 3 and similar Claim 12 respectively recite “determining, by the one or more computer processors, whether any identifier offset value is associated with the transaction; responsive to a determination that no identifier offset value is associated with the transaction, obtaining, by the one or more computer processors, a range values; and generating, by the one or more computer processors, the new identifier offset value based, at least in part, on the range values”. The claim language provides only further collect and/or access information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 4 and similar Claim 13 respectively recite “selecting, by the one or more computer processors, a unique sequence value from a unique sequence range, wherein a maximum number of values in the unique sequence range is known; generating, by the one or more computer processors, the identifier offset value by: generating a first value by multiplying a primary range value of a primary range with a maximum number of secondary range values of a secondary range; generating a second value by adding the first value to a secondary range value, and generating the identifier offset value by multiplying the second value with a maximum number of values in the unique sequence range; and generating, by the one or more computer processors, the identifier value based on a concatenation of the unique sequence value and the identifier offset value”. The claim language provides only further access information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
Claim 5 and similar Claim 14 respectively recite “modifying, by the one or more computer processors, the primary range by adjusting one or both of: (i) a maximum number of values included in the primary range and (ii) an indication of whether the values in the primary range are to be aligned to a specific digital format in the identifier value; and modifying, by the one or more computer processors, the secondary range by adjusting one or both of: (i) a maximum number of values included in the secondary range and (ii) an indication of whether the values in the secondary range are to be aligned to a specific digital format in the identifier value”. The claim language provides only further access information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 6 and similar Claim 15 respectively recite “generating, by the one or more computer processors, a set of parameter values that specify (i) a number of binary bits for the primary range and (ii) a number of binary bits for the secondary range; and generating, by the one or more computer processors, an identifier offset value for a given identifier value based on (i) the number of binary bits for the primary range or (ii) the number of binary bits for the primary range and the number of binary bits for the secondary range”. The claim language provides only further access information which is directed towards 
Claim 7 and similar Claim 16 respectively recite “generating, by the one or more computer processors, the identifier offset value based, at least in part, on a primary range and a secondary range, wherein (i) the primary range has a maximum number of values that map to a number of database instances of the database and (ii) the secondary range has a maximum number of values that map to a number of partitions distributed across the database”. The claim language provides only further access information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.    
Claim 8 and similar Claim 17 respectively recites “determining, by the one or more computer processors, that a partitioning strategy has been applied to the database; responsive to a determination that a new identifier offset is required, determining, by the one or more computer processors, (i) a first range value that represents a specific database instance of the database and (ii) a second range value that represents a specific partition of the database; and generating, by the one or more computer processors, a new ID offset based on the first range value and the second range value, wherein identifier values are generated such that they are aligned to the partitioning strategy”. The claim language provides only further access information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
Claim 9 and similar Claim 18 respectively recite “determining, by the one or more computer processors, that a partitioning strategy has been applied to the database; responsive to a determination that a new identifier offset is required, determining, by the one or more computer processors, (i) a first range value that represents a specific database instance of the database and (ii) a second range value that represents a specific partition of the database; and generating, by the one or more computer processors, a new ID offset based on the first range value and the second range value, wherein identifier values are generated such that they are aligned to the partitioning strategy”.  The claim language provides only further access information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Pub. No. US2010/0030800 issued to Brodfuehrer et al. (“Brodfuehrer”).
As to Claims 1, 10 and 19, Brodfuehrer teaches a method for processing a transaction, comprising: 
identifying, by one or more computer processors, a transaction in a transaction processing system (Brodfuehrer, [0075] whereas Application 1 then updates the corresponding timeStamp to t(x) in the same transaction); 
(Brodfuehrer, Figures 2 and 7-8, [0012] [0045] whereas partition subrange identifier of 199 being concatenated with a unique ascending value of 0101 to form a unique assigned key of 1990101[0046-47]); and 
processing, by the one or more computer processors, the transaction by using the identifier value as a database primary key in a database of the transaction processing system (Brodfuehrer, Figures 3-4 illustrate identifier value as database primary key ).
As to Claims 2, 11 and 20, Brodfuehrer teaches the method comprising: 
determining, by the one or more computer processors, whether any identifier offset value is associated with the transaction (Brodfuehrer, Figures 4-8, [0062] whereas once the thread 108 finishes its unit of work inside the database partition 112, it then decrements the refCount associated with the partition); and 
responsive to a determination that a first identifier offset value is associated with the transaction, generating, by the one or more computer processors, the identifier value based on a concatenation of the unique sequence value and the first identifier offset value (Brodfuehrer, Figures 4-8, [0045] whereas FIG. 2, which shows a partition subrange identifier of 199 being concatenated with a unique ascending value of 0101 to form a unique assigned key of 1990101).
As to Claims 3 and 12, Brodfuehrer teaches the method comprising: 
determining, by the one or more computer processors, whether any identifier offset value is associated with the transaction (Brodfuehrer, Figures 3-9, [0045] whereas For example, if the first three digits are used as the partition subrange identifier and a key needs to be assigned for new data to be inserted into the database 110, putting the key inside partition subrange 199 and giving it an ascending value of 0101 results in the key 1990101); 
responsive to a determination that no identifier offset value is associated with the transaction, obtaining, by the one or more computer processors, a range values (Brodfuehrer, Figures 3-9, [0046-47] whereas table showed key ranges and [0051]); and 
generating, by the one or more computer processors, the new identifier offset value based, at least in part, on the range values (Brodfuehrer, Figures 3-9, [0049]).
As to Claims 7 and 16, Brodfuehrer teaches the method comprising: 
generating, by the one or more computer processors, the identifier offset value based, at least in part, on a primary range and a secondary range, wherein (i) the primary range has a maximum number of values that map to a number of database instances of the database and (ii) the secondary range has a maximum number of values that map to a number of partitions distributed across the database (Brodfuehrer, Figures 3-9, [0045] whereas above example, where three digits are used to represent the partition subrange identifier, up to a maximum of 1000 partitions 112).
As to Claims 8 and 17, Brodfuehrer teaches the method comprising: 
determining, by the one or more computer processors, that a partitioning strategy has been applied to the database (Brodfuehrer, Figures 3-13, [0067] whereas first and second partition control blocks 116a and 116 representing respective partitions 112a and 112b (FIG. 5), assumed in this example to be the only partitions in the database 110); 
(Brodfuehrer, Figures 3-9 and 13, [0075]); and 
generating, by the one or more computer processors, a new ID offset based on the first range value and the second range value, wherein identifier values are generated such that they are aligned to the partitioning strategy (Brodfuehrer, [0068] whereas keys ranging from baseKey to baseKey+BLOCKSIZE-1 (3990200 through 3990299) have been reserved by the procedure for the partition 112b represented by control block 116b.  The procedure then assigns the key using the nextKey it retrieved  and nextKeySequence).
As to Claims 9 and 18, Brodfuehrer teaches the method comprising: determining, by the one or more computer processors, a range of identifier values for a partition of the database based on (i) primary range values that represent database instances of the database and (ii) secondary range values that represent partitions of the database, wherein different partitions of the database are aligned with identifier values based on different combinations of primary range values and secondary range values (Brodfuehrer, Figures 3-9 and 13, [0049] [0051] [0075]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2010/0030800 issued to Brodfuehrer et al. (“Brodfuehrer”) as applied to claims 1 and 10 respectively above, and further in view of Pub. No. US2009/0287986 issued to Vishniac et al. (“Vishniac”).
As to Claims 6 and 15:
Brodfuehrer teaches all the elements of Claims 1 and 10 as stated above.
Brodfuehrer does not explicitly teach generating, by the one or more computer processors, a set of parameter values that specify (i) a number of binary bits for the primary range and (ii) a number of binary bits for the secondary range; and generating, 
Vishniac teaches the method comprising: generating, by the one or more computer processors, a set of parameter values that specify (i) a number of binary bits for the primary range and (ii) a number of binary bits for the secondary range (Vishniac, [0032] whereas each block may have a number of records according to a predetermined range,  for example, the first block includes records with primary key values 1-1000); and generating, by the one or more computer processors, an identifier offset value for a given identifier value based on (i) the number of binary bits for the primary range or (ii) the number of binary bits for the primary range and the number of binary bits for the secondary range (Vishniac, [0029] whereas range of possible primary key values, e.g., as determined by the number of bits used).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Vishniac and Brodfuehrer are in the same field of endeavor such as accessing data units, database processing – to provide method and system which implement binary bits range (Vishniac, [0029]).

Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163